Case: 3:16-cv-00481-WHR-SLO Doc #: 57 Filed: 08/06/20 Page: 1 of 1 PAGEID #: 1088




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                            WESTERN DIVISION AT DAYTON

BOARD OF TRUSTEES OF IBEW                       :          CASE NO. 3:16cv481
LOCAL NO. 82 PENSION FUND, et al.
                                                :
       Plaintiffs,
                                                           JUDGE WALTER H. RICE
v.                                              :

BRIGHT STREET, LLC, et al.                      :

       Defendants.                              :


                                 ORDER OF REFERENCE


       Pursuant to 28 U.S.C. §636(b)(1)(A), (B), and (C), and §636(b)(3), the above-captioned

action is hereby referred to United States Magistrate Judge Sharon L. Ovington, ADR Coordinator,

for purposes of conducting a mediation on or after August 15, 2020.


Dated: August 6, 2020                                                  (tp - per Judge Rice authorization)

                                           WALTER H. RICE, JUDGE
                                           UNITED STATES DISTRICT COURT
